department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr vil tp ea t3 5e-t et attention legend plan p excess_plan x state s county c dear this is in response to your request for a private_letter_ruling dated date as supplemented by a letter dated date concerning the applicability of sec_415 of the internal_revenue_code to the county c excess_benefit savings_plan excess_plan x and the tax consequences related thereto you have submitted the following facts and representations in support of your request plan p is a defined contribution profit sharing plan maintained by county c plan p is a governmental_plan as described in code sec_414 of the code it is intended to meet the requirements of code sec_401 it is funded by employer contributions no employee contributions are made to plan p plan p is made available to the employees of county c and the employees of other local agencies which elect by agreement to participate in plan p participation in plan p by eligible employees of a participating employer is automatic and mandatory except for employees who are represented by a collective bargaining representative and whose participation in plan p is subject_to mandatory negotiation under the applicable law of state s such individuals will not be permitted to participate in plan p until their collective bargaining representative has negotiated their participation in plan p with their employer contributions for some participants will exceed the applicable limits imposed by sec_415 and cannot be provided under plan p excess_plan x was adopted effective date by county c to provide participants in plan p a benefit not augmented by earnings or gains equal to the part of the employer_contribution that would otherwise have been contributed to participants’ accounts in plan p but page for the fact that it exceeded the applicable limits on contributions to such plan under sec_415 of the code excess_plan x is intended to be a qualified_governmental_excess_benefit_arrangement within the meaning of that term in code sec_415 participation in excess_plan x and the payment of benefits under excess_plan x automatically cease once the participant has received a complete distribution of his or her benefits under excess_plan x eligibility to participate in and receive benefits under excess_plan x will resume upon reemployment if a former participant’s employer contributions under plan p are once again limited by the applicable limitation on annual_additions imposed by sec_415 a participant receives a distribution of his or her benefits under excess_plan x in a lump sum within sixty days of his or her termination of employment local governmental agencies in addition to county x may with the approval of county x elect by agreement to participate in excess_plan x for the benefit of their eligible current and former employees provided that they agree that i the local governmental agency cannot designate participation in excess_plan x by employees or exclusion of employees from participation in excess_plan x on an individual basis and ii current and former employees will not be given the opportunity to elect directly or indirectly to defer income under excess_plan x no election is provided under excess_plan x at any time directly or indirectly to defer compensation no employee contributions will be made to excess_plan x participation in excess_plan x is mandatory and automatic for all eligible employees of employers who participate in excess_plan x except for employees who are represented by a collective bargaining representative and whose participation in excess_plan x is subject_to negotiation under applicable state m law such individuals will not be permitted to participate in excess_plan x until their collective bargaining representative has negotiated their participation in excess_plan x with their employer excess_plan x will not accept contributions or transfers from plan p and will not pay any plan p benefits the excess_plan x trust is separate from the plan p trusts and is maintained solely for the purpose of providing excess_benefits benefits under excess_plan x will not be paid or funded from the qualified_trust assets of plan p to the extent there are excess_assets in excess_plan x they will be used to defray the expenses of administering excess_plan x and its trust each participating employer has a separate sub-trust established under the excess_plan x trust solely to hold assets contributed to the trust by such participating employer and solely from which the benefits under excess_plan x for the participants of such participating employer are paid the excess_plan x trust is a grantor_trust under the applicable state law the trust is revocable and for income_tax purposes is intended to be a grantor_trust of which each participating employer is the grantor with respect to its own sub-trust within the meaning of the term in code sec_672 through all assets held in the trust all property rights and beneficial interests acquired through the use of trust assets will remain the general unpledged unrestricted assets of the trust the interests of participants and their beneficiaries in the trust are not senior to the claims of unsecured creditors of county c and the other participating employers if the assets of the excess_plan x trust are not sufficient to pay the benefits under excess_plan x by agreement each participating employer and not plan p will pay such required amounts to the trust to provide benefits with respect to its employees contributions to the trust to provide benefits under excess_plan x for a particular participating employer’s covered current and former employees and to defray a portion of the reasonable expenses for administration of excess_plan x and its trust will come from such participating employer by agreement a page participating employer is not required to and shall not be permitted to pre-fund the benefits under excess_plan x and may contribute only such amounts for a plan_year as are necessary to provide benefits under excess_plan x for such year only plus the administrative expenses based on the above facts and representations you have requested the following rulings that excess_plan x and its trust as adopted effective eligible employees of county c and the other participating employers meet the legal requirements of code sec_415 for a qualified_governmental_excess_benefit_arrangement and for the benefit of the benefit payments from excess_plan x will be taxed to the participants as income only as they are actually paid or made available code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling excess_plan x is a portion of plan p which your _ authorized representative has stated is a governmental_plan as described in code sec_414 it is represented that the only purpose of excess_plan x is to provide participants in plan p that portion of a participant’s benefits that would otherwise be payable under the terms of plan p except for the limitations on contributions imposed by code sec_415 the excess_plan x limits participation to plan p participants for whom contributions would exceed the code sec_415 limits therefore we have determined that excess_plan x is a portion of a governmental_plan which is maintained solely for the purpose of providing to plan p participants that part of the participant’s benefit otherwise payable under the terms of plan p that exceeds the sec_415 limits and as such meets the requirements of sec_415 your authorized representative has stated that participation in excess_plan x is automatic and mandatory for plan p participants for whom contributions are limited by code sec_415 and that there are no employee contributions to excess_plan x your representative also asserts that no direct or indirect election to defer compensation is provided to any participant in excess_plan x thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case plan p which contains the excess_benefit page arrangement unless such trust is maintained solely for the purpose of providing such benefits in the present case the excess_plan x trust is part of plan p but it is maintained separately contributions to the trust consist only of the amount required to pay the excess_benefits for the plan_year and the amount required to pay administrative expenses to pay benefits in future plan years therefore we have determined that the requirements of sec_415 are met funds are not accumulated since excess_plan x and its trust satisfy all of the requirements of sec_415 we conclude with respect to your first ruling_request that excess_plan x and its trust being implemented for the eligible employees of county c and the other participating employers meet the legal requirements of code sec_415 for a qualified_governmental_excess_benefit_arrangement with respect to the second requested ruling sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect of a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this _ chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under excess_plan x to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this it has chapter and which does not meet the requirements for qualification under sec_401 been represented that the trust is a grantor_trust within the meaning of code sec_672 through and under state law sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 page sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 affd per in revrul_72_25 curiam 194_f2d_541 6th cir revrul_60_31 situation c b and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors accordingly with respect to the second ruling_request it is concluded that the benefit payments from excess_plan x will be taxed to the participants as income only as they are actually paid or made available a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent this ruling letter is based on the assumption that plan p is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 page if you have any questions about this letter please contact at please refer to se t ep ra t3 sincerely yours hug v- pga frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter cc
